DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/21.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2014228500 to Wada (see the attached translation).
Referring to claim 5, Wada discloses a temperature detection device (100) (figure 1; paragraphs 12-22) comprising: 
a temperature detection element (10);

a forward current correction circuit (8) configured to correct a forward current (IF) of the temperature detection element (10) to change the forward voltage (paragraphs 13, 18-22). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of the prior art disclosed by Applicant in figure 4 and paragraphs 6-12 of the published application [hereinafter Prior Art].
Referring to claim 1, Wada discloses a temperature detection device (100) (figure 1; paragraphs 12-22) comprising: 
a temperature detection diode (10) (which have an anode and a cathode) (paragraph 15);
a comparator (14) (which have a positive input terminal and a negative input terminal), the comparator being configured to compare a forward voltage of the temperature detection diode (10), received at a first input terminal thereof, with a threshold voltage (reference voltage) received at a second input terminal thereof, to thereby output a level signal (VF) corresponding to a temperature state (paragraph 15); and

a current mirror circuit (8A) including a first transistor and a second transistor (paragraph 13),
a third transistor (paragraph 14, line 150), 
an operational amplifier (4) (which have a positive input terminal, a negative input terminal, and an output terminal) (paragraph 14, line 150), and 
a variable resistor (R7) having a first end and a second end (paragraph 14, lines 145-146), 
wherein each of the first, second, and third transistors has a first terminal, a second terminal, and a third terminal (figure 1);
the first terminal of the first transistor is connected to a power supply voltage (5) and the first terminal of the second transistor (figure 1);
the second terminal of the first transistor is connected to the third terminal of the first transistor, the second terminal of the second transistor, and the third terminal of the third transistor (figure 1);
the third terminal of the second transistor is connected to the first input terminal of the comparator(14) and the anode of the temperature detection diode (10) (figure 1);
a first input terminal of the operational amplifier (4) is connected to a reference voltage (from R2, R3) (paragraph 14, lines 148-149), the output terminal of the operational amplifier (4) is connected to the second terminal of the third transistor, and the second input terminal of the operational amplifier (4) is connected to the first terminal of the third transistor and the first end of the variable resistor (R7) (paragraph 14); and 
the second end of the variable resistor (R7) is connected to the cathode of the temperature detection diode (10) (by 16) and a reference potential (ground). 
However, Wada is silent as to the locations of the positive and negative input terminals of the comparator and the operational amplifier, thereby not explicitly disclosing that the forward voltage of the temperature detection diode is received at the positive input terminal of the comparator; the threshold voltage is received at the negative input terminal of the comparator; the third terminal of the second transistor is connected to the positive input terminal of the comparator; the positive input terminal of the operational amplifier is connected to the reference voltage; and the negative input terminal of the operational amplifier is connected to the first terminal of the third transistor and the first end of the variable resistor. 
	However, the Prior At discloses a temperature detecting device (1) comprising a comparator (12) having a forward voltage (VF) of a temperature detection diode (Dt) being received at the positive input terminal of the comparator; a threshold voltage (VOH) being received at the negative input terminal of the comparator in order to provide an output level signal corresponding to a temperature state.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the locations of the positive and negative input terminals of the comparator of Wada such that the forward voltage of the temperature detection diode is received at the positive input terminal of the comparator; the threshold voltage is received at the negative input terminal of the comparator; and the third terminal of the second transistor is connected to the positive input terminal of the comparator since the Prior art discloses that such locations of the positive and negative input terminals are used to provide the output level signal corresponding to a temperature state. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the locations of the positive and negative input terminals of the operational amplifier of Wada such that the positive input terminal of the operational amplifier is connected to the reference voltage, and the negative input terminal of the operational amplifier is connected to the first terminal of the third transistor and the first end of the variable resistor since the Prior Art discloses that differential comparators, such as an operational amplifier, can have such a configuration for providing an output signal corresponding to a voltage difference; and since the particular positive and negative input terminal arrangement claimed by applicant is considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular arrangement claimed by applicant is considered to an alternate arrangement that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide in order to compare the reference voltage to the voltage of the third transistor as already suggested by Wada.

Referring to claim 2, Wada discloses a device having all of the limitations of claim 2, as stated above with respect to claim 1, and further discloses that a decrease in the resistance value of the variable resistor (R7) increases the forward current (IF) and increases the forward voltage, and that an increase in the resistance value of the variable resistor (R7) decreases the forward current (IF) and decreases the forward voltage (paragraphs 20-22), but is silent as to a processor being used to decrease and increase the resistance values as claimed.
However, Wada discloses that the device is used with semiconductor modules and chips (paragraphs 1, 2, 74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a processor with the device of Wada to decrease and increase the resistance values as claimed since Wada discloses that the device is used with semiconductor modules and chips, and providing a processor to perform the functions of the device will allow faster and more accurate computerization of the device.

Conclusion
The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/27/22